DETAILED ACTION

1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


2. Applicant's amendment and remarks filed on 06/23/2022 are acknowledged.
Claims 1, 5-6, 9-10, 13, 17-21, 23-25, 28-30, 32-34, 36-38, 42, 44-47, 49 and 51-52 are pending.

Claims 28-30, 32-34, 36-38, 42, 44-47 and 49 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Inventions, there being no allowable generic or linking claim.  Election was made without traverse in the reply filed on 02/09/2022.

Claims 1, 5-6, 9-10, 13, 17-21, 23-25 and 51-52 are presently under consideration.

Applicant is reminded that in the event the product claims are found to be allowable and Applicant requests rejoinder of dependent method claims, Applicant will be required to elect a method from Groups II and IV-VII, as set forth in of the Restriction Requirement dated 01/05/2022.


3. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

4. Claims 1, 5-6, 9-10, 17-21, 23-25 and 51-52 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

(i) Claim 1 is indefinite, because it is unclear whether the recited range of fragment lengths (123-166 amino acids) takes into account the 20-aa signal peptide of PD1.  Apparently, Applicants are themselves confused by the claim language, as evidenced by the statement in subsection 3 at page 9 of the Remarks, which contrasts the length of a prior art sequence (which includes a signal peptide) with the length of a presently disclosed sequence (which does not).  See section 8 below for details.

(ii) Claim 5 is indefinite, because the recitation of “said at least homo-trimer” lacks proper antecedent basis in claim 1 on which claim 5 depends.

(iii) Claims 5-6, 9-10, 17-21, 23-25 and 51-52 are indefinite, because they encompass the indefinite limitations of the claim(s) on which they depend.

In view of the above, a person of ordinary skill in the art cannot unequivocally interpret the metes and bounds of the claim so as to understand how to avoid infringement.  Applicant is reminded that any amendment must point to a basis in the specification so as not to add New Matter.  See MPEP 714.02 and 2163.06.


5. The following is a quotation of 35 U.S.C. 112(a):
 (a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

6. Claims 1, 5-6, 9-10, 20-21, 23-25 and 51-52 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  

Specifically, the inventor or a joint inventor is not in possession of the claimed fusion protein comprising a PD1 amino acid sequence capable of binding PD-L1, wherein said PD1 amino acid sequence is a 123-166 amino acids (aa) in length fragment of SEQ ID NO: 10.

The claims encompass fusion proteins which comprise a genus of 123-166-aa fragments of PD1 polypeptide (SEQ ID NO: 10) which are capable of binding to PD-L1.  The genus is clearly not limited to the extracellular domain (ECD) of PD-1, which is only 150 aa in length according to the specification (positions 21-170 of SEQ ID NO: 10).  Therefore, the genus encompasses 123-166-aa fragments located anywhere within the 288 aa of SEQ ID NO: 10, i.e. the genus encompasses over 5,000 fragments.

The specification appears to disclose a single example of a PD-L1-bidning fragment of SEQ ID NO: 10, specifically SEQ ID NO: 2, which is 150 aa in length and corresponds to positions 21-170 of SEQ ID NO: 10.
 
Although there is some knowledge in the art regarding the structural features of PD1 required for PD-L1 binding, it is limited to the ECD of PD1 (e.g. Zak et al. 2015).  Since the genus of PD1 fragments encompassed by the claims is not limited to the ECD, the skilled artisan cannot envision the range of substances encompassed by the instant claims, based upon the disclosure provided in the specification as-filed.  

Adequate written description requires more than a mere statement that it is part of the invention.  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993).  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, §1 "Written Description" Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species; then the Requirement may be alternatively met by reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 column 3).  Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398.  Applicant is directed to the Guidelines for the Examination of Patent Applications under the 35 U.S.C. 112, ¶ 1 “Written Description” Requirement, Federal Register, Vol. 66, No. 4, pages 1099-1111, January 5, 2001.



7. The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

8. Claims 1, 5-6, 9-10, 17-21, 23-25 and 51-52 stand rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Schreiber et al. (US 20170095531), as evidenced by UniProt/NCBI entries Accession Q15116 and Accession P41273 (all of record).

The grounds of rejection set forth in section 9 of the previous Office action are maintained essentially for the reasons of record, as they apply to the amended and newly added claims.  Applicant’s arguments have been fully considered but have not been found sufficiently convincing.

The rejection of record is reiterated herein:
Instant SEQ ID NO: 1 is 356 amino acids in length, and consists of PD1 extracellular domain (positions 1-150, or SEQ ID NO: 2), a single Glycine residue (position 151), and 41BBL extracellular domain (positions 152-356).
Schreiber teaches fusion proteins comprising an extracellular domain of a type I transmembrane protein at the N-terminus, an extracellular domain of a type II transmembrane protein at the C-terminus, and an optional linker (e.g. [0005], [0031]), such as PD1-41BBL fusion proteins comprising extracellular domains of PD1 and 41BBL (e.g. [0052], [0070]).
Linker sequences may be empirical, or designed using linker databases and computer programs (e.g. [0089]).  Polypeptide linkers may be of various lengths, including less than 2 amino acids long (e.g. [0091]), and may comprise exclusively glycine residue(s) (e.g. [0102]).  Accordingly, a single glycine residue is one of the linkers taught by Schreiber.
Schreiber exemplifies human PD1 protein as UniProt/NCBI accession Q15116 (Table 1).  According to the Q15116 entry, the amino acid sequence of PD1 extracellular domain corresponds to positions 1-170, whereas instant SEQ ID NO: 2 corresponds to positions 21-170 of the same sequence (see SCORE).  Accordingly, the PD1 portion of Schreiber’s fusion protein comprises instant SEQ ID NO: 2.  
Schreiber further exemplifies human 41BBL protein as UniProt/NCBI accession P41273 (Table 1).  According to the P41273 entry, the amino acid sequence of 41BBL extracellular domain corresponds to positions 50-254, which is the same as the sequence of 41BBL extracellular domain within instant SEQ ID NO: 1 (positions 152-356 of SEQ ID NO: 1; see SCORE).
Since PD1-41BBL fusion proteins taught by Schreiber are structurally within the scope of instant claim 1, they inherently possess the same properties, including those recited in claims 1, 5, 14 and 17.  The limitations of claims 20-21 and 23-25 are inherent in Schreiber’s teachings.  Accordingly, claims 1, 5-6, 9-10, 14, 17-21 and 23-25 are anticipated.

Applicant presents the following arguments at pages 8-9 of the Remarks:
Schreiber teaches fusion proteins comprising a type I membrane protein and a type II membrane protein including a PD1-41BBL fusion out of thousands of combinations of proteins (see Tables 1 and 2); however, the art of Schreiber does not disclose all the salient limitations of the claimed fusion and thus cannot be used to anticipate it. Applicants point that:
1. Schreiber does not disclose a PD1-41BBL fusion protein in a form of a homo-trimer. On the contrary, the sole example in Schreiber of a PD1- 41BBL fusion protein is a mouse PD1-Fc-41BBL fusion (see e.g. Figure 17). It is noted that such an Fc fusion protein is typically in a form of a dimer and not a trimer.
2. While Table 1 of Schreiber provides the amino acid sequence of human PD1, Schreiber does not specifically disclose the PD1-41BBL fusion protein comprises a human PD1 sequence. On the contrary, the sole example of a PD1-41BBL fusion protein in Schreiber comprises a mouse PD1 sequence (which does not comprise SEQ ID NO: 2, see e.g. Figure 17).
3. The PD1 sequence used in the PD1-41BBL fusion of Schreiber is 167 amino acids long (see e.g. the PD1 protein of SEQ ID NO: 5 of Schreiber as provided in paragraph [0071]).

Applicant’s arguments are addressed as follows:

The present specification describes that PD1-41BBL fusion protein migrates at higher molecular weight on SDS-PAGE under non-denaturing conditions, which “might suggest the formation of multimers, probably trimers, according to the molecular size and the fact that 41BBL protein naturally tends to form trimers” (p. 64).  Therefore, Schreiber’s PD1-41BBL fusion protein would also form trimers, for the same reason as the presently disclosed fusion protein.

Schreiber teaches an exemplary PD1-41BBL fusion protein comprising an Fc linker, but clearly states that other linkers can be used, including those shorter than 2 amino acids and comprising exclusively glycine.  Schreiber produced the fusion protein for using it in an in vivo mouse model, which necessitated using the mouse sequences, but clearly intended treating human subjects, using the human sequence protein.

Applicant’s assertion that the PD1 sequence used in the PD1-41BBL fusion of Schreiber is 167 amino acids long (with reference to the PD1 protein of SEQ ID NO: 5 in paragraph [0071] of Schreiber) is misleading, because Schreiber’s sequence includes the 20-aa signal peptide, whereas instant SEQ ID NO: 2 of 150 aa does not; see the alignment of instant SEQ ID NO: 2 and Schreiber’s SEQ ID NO: 5:

1   PGWFLDSPDRPWNPPTFSPALLVVTEGDNATFTCSFSNTSESFVLNWYRMSPSNQTDKLA 60
21  PGWFLDSPDRPWNPPTFSPALLVVTEGDNATFTCSFSNTSESFVLNWYRMSPSNQTDKLA 80

61  AFPEDRSQPGQDCRFRVTQLPNGRDFHMSVVRARRNDSGTYLCGAISLAPKAQIKESLRA 120
81  AFPEDRSQPGQDCRFRVTQLPNGRDFHMSVVRARRNDSGTYLCGAISLAPKAQIKESLRA 140

121 ELRVTERRAEVPTAHPSPSPRPAGQFQ 147
141 ELRVTERRAEVPTAHPSPSPRPAGQFQ 167

Accordingly, Schreiber teaches all of the limitations of the presently amended and newly added claims, and as such anticipates the claimed invention.


9. Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including the relevant limitations of the base claim and any intervening claims.


10. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


11. Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILIA I OUSPENSKI whose telephone number is (571)272-2920.  The examiner can normally be reached 8:30 AM – 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached at 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ILIA I OUSPENSKI/           Primary Examiner, Art Unit 1644